United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued May 8, 2012                       Decided June 1, 2012

                         No. 12-1118

         IN RE: PEOPLE’S MOJAHEDIN ORGANIZATION
                    OF IRAN, PETITIONER



            On Petition For A Writ of Mandamus
             To Enforce This Court’s Mandate


    Viet D. Dinh argued the cause for the petitioner. Nathan
A. Sales, George W. Hicks, Jr., Andrew L. Frey, Miriam R.
Nemetz and Steven M. Schneebaum were on brief.

   Alan M. Dershowitz was on brief for the amici curiae
Michael B. Mukasey et al., in support of the petitioner.

     Robert M. Loeb, Attorney, United States Department of
Justice, argued the cause for the respondent. Stuart F. Delery,
Acting Assistant Attorney General, Douglas N. Letter and
Matthew M. Collette, Attorneys, were on brief.

   Before: HENDERSON and TATEL, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed PER CURIAM.

    PER CURIAM: On July 16, 2010, we remanded this case to
the Secretary (Secretary) of the United States Department of
                                2
State (State Department, State), concluding that the Secretary
had violated the due process rights of the petitioner, the
People’s Mojahedin Organization of Iran (PMOI), by
maintaining its designation as a Foreign Terrorist
Organization (FTO) under the Antiterrorism and Effective
Death Penalty Act (AEDPA, Act), 8 U.S.C. § 1189. PMOI v.
U.S. Dep’t of State, 613 F.3d 220, 230-31 (D.C. Cir. 2010)
(PMOI III).1 We instructed the Secretary to allow PMOI to
“review and rebut the unclassified portions of the record on
which [the Secretary] relied” in denying PMOI’s petition for
revocation of its FTO listing and to “indicate in her
administrative summary which sources she regards as
sufficiently credible that she relies on them.” Id. at 230. It has
been nearly two years since our remand and the Secretary has
yet to issue a reviewable ruling on PMOI’s petition. PMOI
now seeks a writ of mandamus ordering the delisting of PMOI
or, alternatively, requiring the Secretary to make a decision on
PMOI’s petition or our setting aside her FTO designation. For
the reasons set forth below, we order the Secretary to act on
PMOI’s petition not later than four months from the issuance
of this opinion; failing that, the petition for a writ of
mandamus setting aside the FTO designation will be granted.
                                I.
      Under the AEDPA, the Secretary designates an entity a
FTO if: (1) “the organization is a foreign organization;” (2)
“the organization engages in terrorist activity . . . or terrorism
. . . or retains the capability and intent to engage in terrorist
activity or terrorism;” and (3) “the terrorist activity or
terrorism of the organization threatens the security of United

1
     Because PMOI is the petitioner, we refer to PMOI and its
associated aliases and alter egos—including the National Council of
Resistance of Iran and the Majahedin-e Khalq Organization—as
PMOI.
                                3
States nationals or the national security of the United States.”
8 U.S.C. § 1189(a)(1). A FTO designation results in several
“dire consequences” for an organization, its members and
other supporters. Nat’l Council of Resistance of Iran v. Dep’t
of State, 251 F.3d 192, 200 (D.C. Cir. 2001). Specifically, the
Secretary of the United States Treasury Department can
freeze the FTO’s assets, 8 U.S.C. § 1189(a)(2)(C); FTO
members are barred from entering the United States, id.
§ 1182(a)(3)(B)(i)(IV), (V); and anyone who knowingly
provides “material support or resources” to a FTO is subject
to a fine and/or imprisonment for up to fifteen years, 18
U.S.C. § 2339B(a)(1).
     As originally enacted, the AEDPA enabled the Secretary
to maintain a FTO designation for two years. See 8 U.S.C.
§ 1189(a)(4)(A) (2003). At the end of the two years, the
Secretary either renewed the designation or allowed the
designation to lapse. Id. §1189(a)(4)(B) (2003). In 2004,
however, the Congress lessened the Secretary’s administrative
burden and removed the two-year limitation. See Intelligence
Reform and Terrorist Prevention Act of 2004, Pub. L. No.
108-458, § 7119, 118 Stat. 3638, 3801 (2004). Today, the
Secretary’s designation no longer lapses; instead, every two
years, a FTO can file a petition for revocation with the
Secretary to challenge its listing. See 8 U.S.C.
§ 1189(a)(4)(B)(ii). To seek revocation, a FTO “must provide
evidence in that petition that the relevant circumstances . . .
are sufficiently different from the circumstances that were the
basis for the designation such that a revocation with respect to
the organization is warranted.” Id. § 1189(a)(4)(B)(iii).
     The Act gives the Secretary 180 days to take action on a
petition for revocation. Id. § 1189(a)(4)(B)(iv)(I) (“Not later
than 180 days after receiving a petition for revocation . . . , the
Secretary shall make a determination as to such revocation.”).
While the Secretary may revoke a designation at any time, the
                               4
Act directs that she “shall” revoke a designation if she finds
either “the circumstances that were the basis for the
designation have changed in such a manner as to warrant
revocation” or the “national security of the United States
warrants revocation.” Id. § 1189(a)(6)(A). In making her
decision, the Secretary may rely on both classified and
unclassified information; the classified information “shall not
be subject to disclosure . . . except that such information may
be disclosed to a court ex parte and in camera for purposes of
judicial review.” Id. § 1189(a)(4)(B)(iv)(II).
     If the Secretary denies a FTO’s revocation petition, the
organization can seek review in this Court within thirty days
of the denial. See id. § 1189(c)(1). “In APA-like language,”
PMOI v. U.S. Dep’t of State, 182 F.3d 17, 22 (D.C. Cir. 1999)
(PMOI I), the Act instructs us to “hold unlawful and set aside
a designation, amended designation, or determination in
response to a petition for revocation” that we find:
    (A)     arbitrary, capricious, an abuse of discretion,
            or otherwise not in accordance with law;
    (B)     contrary to constitutional right, power,
            privilege, or immunity;
    (C)     in excess of statutory jurisdiction, authority,
            or limitation, or short of statutory right;
    (D)     lacking     substantial  support    in    the
            administrative record taken as a whole or in
            classified information submitted to the court
            under paragraph (2), or
    (E)     not in accord with the procedures required by
            law.
8 U.S.C. § 1189(c)(3). This standard applies only to the first
and second FTO criteria—that the organization is foreign and
that it engages in terrorism or terrorist activity or retains the
                                 5
capability and intent to do so. PMOI III, 613 F.3d at 223. We
have held that the third—that the organization’s activities
threaten U.S. nationals or national security—presents an
unreviewable political question. Id. (citing PMOI I, 182 F.3d
at 23).
     Almost four years ago, on July 15, 2008, PMOI filed a
petition for revocation of the Secretary’s 2003 designation.2
In its petition, PMOI argued that, although it had engaged in
terrorist actions in the past, circumstances had changed
dramatically since 2003. PMOI III, 613 F.3d at 225. PMOI
asserted inter alia that it had ceased its military campaign
against the Iranian regime, renounced violence, surrendered
its arms to U.S. forces in Iraq, cooperated with U.S. officials
at Camp Ashraf (where its members operating in Iraq were
consolidated), shared intelligence with the U.S. government
regarding Iran’s nuclear program and obtained “ ‘protected
person’ status” for all PMOI members at Camp Ashraf under
the Fourth Geneva Convention. Id.3

2
     The Secretary first designated the PMOI as a FTO in 1997 and
made successive designations in 1999, 2001 and 2003. See
Designation of Foreign Terrorist Organizations, 62 Fed. Reg.
52,650 (Oct. 8, 1997); Designation of Foreign Terrorist
Organizations, 64 Fed. Reg. 55,112 (Oct. 8, 1999); Redesignation
of Foreign Terrorist Organizations, 66 Fed. Reg. 51,088, 51,089
(Oct. 5, 2001); Redesignation of Foreign Terrorist Organizations,
68 Fed. Reg. 56,860, 56,861 (Oct. 2, 2003). We have upheld the
successive designations. See PMOI I, 182 F.3d 17, 25; PMOI v.
Dep’t of State, 327 F.3d 1238, 1239 (D.C. Cir. 2003) (PMOI II);
Nat’l Council of Resistance of Iran v. Dep’t of State, 373 F.3d 152,
154 (D.C. Cir. 2004).
3
    As a result of these changed circumstances, the United
Kingdom removed PMOI from its list of terrorist organizations in
2008 and the European Union followed suit in 2009. See PMOI III,
613 F.3d at 225.
                               6
     On January 7, 2009, Secretary Condoleezza Rice denied
PMOI’s petition. See 74 Fed. Reg. 1273, 1273-74 (Jan. 12,
2009). She found that: “In considering the evidence as a
whole, . . . [PMOI] ha[d] not shown that the relevant
circumstances [we]re sufficiently different from the
circumstances that were the basis for the 2003 []designation”
and that “[a]s a consequence, [PMOI] continues to be a
foreign organization that engages in terrorist activity . . . or
terrorism . . . or retains the capability and intent to” do so.
PMOI III, 613 F.3d at 226 (quotation marks omitted). She
noted, however, that changed circumstances since 2003
warranted reconsidering PMOI’s FTO status in the future: “In
light of the evidence submitted by [PMOI] that it has
renounced terrorism and the uncertainty surrounding
[PMOI’s] presence in Iraq, the continued designation of
[PMOI] should be reexamined by the Secretary of State in the
next two years even if [PMOI] does not file a petition for
revocation.” Id. (quotation marks omitted).
     PMOI timely petitioned for review of the Secretary’s
decision, arguing that the determination lacked substantial
support in the administrative record and that the Secretary’s
procedures did not provide it due process. On July 16, 2010,
we granted the petition, concluding that “the Secretary failed
to accord the PMOI the due process protections outlined in
our previous decisions.” Id. at 222. Specifically, we held that
“due process requires that the PMOI be notified of the
unclassified material on which the Secretary proposes to rely
and [be given] an opportunity to respond to that material
before its re-designation.” Id. at 228 (emphasis in original).
Because the Secretary had failed to allow PMOI access to the
unclassified material before she made her decision, we
remanded the case to the Secretary for her to provide PMOI
that access. Id. at 230. We also instructed the Secretary to
“indicate in her administrative summary which sources she
regards as sufficiently credible that she relies on them” in
                              7
maintaining PMOI’s designation and to “explain to which part
of section 1189(a)(1)(B) the information she relies on
relates.” Id.
     Since our July 2010 remand, the Secretary’s progress has
been—to say the least—slow going. In an October 18, 2010
letter, the United States Department of Justice (DOJ), acting
on behalf of the Secretary, outlined its procedure for
complying with our remand. Pet’r’s Ex. 1. DOJ explained that
PMOI had “received all of the unclassified material contained
in the administrative record to date” but that the State
Department intended to “update that administrative record
with additional material relevant to the designation” before
the Secretary rendered her decision. Id. Any “[a]dditional
unclassified material,” DOJ explained, was to be “provided to
[PMOI] by October 29, 2010.” Id. On October 29, DOJ
notified PMOI that State had “begun the process of updating
the administrative record with additional material” relevant to
PMOI’s petition but that, at that time, there were “no
additional unclassified exhibits . . . to incorporate into the
administrative record.” Pet’r’s Ex. 2. It then requested that
PMOI “make any submission concerning the unclassified
material previously provided . . . no later than December 29,
2010.” Id. PMOI timely complied, submitting affidavits and
other documentation supporting its delisting. Mandamus Pet.
11. Five months later, in April 2011, counsel for PMOI met
with officials from DOJ and State. Id. At that time, PMOI
submitted additional information in support of its cause—
including a description of the allegedly deteriorating
conditions at Camp Ashraf and letters and affidavits of
support written by American and foreign leaders. Id. On May
20, 2011 (nearly one year after our remand), DOJ sent
PMOI’s counsel ten additional documents that it proposed to
add to the administrative record. Pet’r’s Ex. 3. On June 6,
2011, PMOI responded to each of the ten documents,
maintaining that none provided information not already in the
                               8
administrative record. See Mandamus Pet. 12.
     On August 4, 2011, DOJ informed PMOI that “the
process of declassifying information intended for use in the
consideration of the delisting petition [was] complete” and
that “State is working as quickly as possible on its review of
the designation.” Pet’r’s Ex. 4. On September 27, 2011, DOJ
added two documents to the record, Pet’r’s Ex. 5, and, one
week later, PMOI again labeled the documents duplicative.
Mandamus Pet. 12. Since October 2011, DOJ has not asked
PMOI for additional information, PMOI has not submitted
any and—most important—the Secretary has not taken final
action on PMOI’s petition.
     On February 27, 2012, PMOI petitioned us for the
issuance of a writ of mandamus.
                                   II.
     “Our consideration of any mandamus petition ‘starts from
the premise that issuance of the writ is an extraordinary
remedy, reserved only for the most transparent violations of a
clear duty to act.’ ” In re Core Commc’ns, Inc., 531 F.3d 849,
855 (D.C. Cir. 2008) (quoting In re Bluewater Network, 234
F.3d 1305, 1315 (D.C. Cir. 2000)). It is, of course, undisputed
that the Secretary has a “clear duty” to respond to this Court’s
remand. See id. In the case of agency inaction, however, “we
not only must satisfy ourselves that there indeed exists such a
duty, but that the agency has unreasonably delayed the
contemplated action.” Bluewater, 234 F.3d at 1315 (quotation
marks omitted). “There is no per se rule as to how long is too
long to wait for agency action.” In re Am. Rivers & Idaho
Rivers United, 372 F.3d 413, 419 (D.C. Cir. 2004). Instead,
we analyze a claim of unreasonable delay under the
“hexagonal” standard outlined in Telecomms. Research &
Action Ctr. v. FCC, 750 F.2d 70, 79 (D.C. Cir. 1984) (TRAC):
    (1) The time agencies take to make decisions must
                              9
    be governed by a rule of reason; (2) where Congress
    has provided a timetable or other indication of the
    speed with which it expects the agency to proceed in
    the enabling statute, that statutory scheme may
    supply content for this rule of reason; (3) delays that
    might be reasonable in the sphere of economic
    regulation are less tolerable when human health and
    welfare are at stake; (4) the court should consider the
    effect of expediting delayed action on agency
    activities of a higher or competing priority; (5) the
    court should also take into account the nature and
    extent of the interests prejudiced by delay; and (6)
    the court need not find any impropriety lurking
    behind agency lassitude in order to hold that agency
    action is ‘unreasonably delayed.’
In re United Mine Workers of Am. Int’l Union, 190 F.3d 545,
549 (D.C. Cir. 1999) (quoting TRAC, 750 F.2d at 80)
(quotation marks omitted). In each case, the central question
is “whether the agency’s delay is so egregious as to warrant
mandamus.” Core Commc’ns, 531 F.3d at 855 (quotation
marks and citation omitted). We believe the Secretary’s delay
in acting on PMOI’s petition for revocation is egregious.
     The AEDPA provides that the Secretary “shall make a
determination” on a petition of revocation “[n]ot later than
180 days after receiving [the] petition.” 8 U.S.C.
§ 1189(a)(4)(B)(iv)(I). It has been twenty months
(approximately 600 days) since our remand and the Secretary
has yet to make a final, reviewable decision. While a violation
of a statutory deadline “does not, alone, justify judicial
intervention,” In re Barr Labs., Inc., 930 F.2d 72, 75 (D.C.
Cir. 1991), the Congress’s timetable “may supply content for
th[e] rule of reason,” TRAC, 750 F.2d at 80—the “first and
most important” of the TRAC factors. Core Commc’ns, 531
F.3d at 855. The specificity and relative brevity of the 180-
                                  10
day deadline manifests the Congress’s intent that the
Secretary act promptly on a revocation petition and delist the
organization if the criteria for the listing no longer exist. The
Secretary’s twenty-month failure to act plainly frustrates the
congressional intent and cuts strongly in favor of granting
PMOI’s mandamus petition.4 The Secretary argues that
because she “must make a decision in this matter while
carrying out duties of the most paramount importance,
addressing nearly constant emergencies,” it would be
“inappropriate” for us to rule that she “is not acting quickly
enough on a single matter.” Opp’n to Mandamus Pet. 14. But
the Congress undoubtedly knew the enormous demands
placed upon the Secretary and nonetheless limited her time to
act on a petition for revocation to 180 days, 8 U.S.C.
§ 1189(a)(4)(B)(iv)(I), and included explicit provisions for
our review, id. § 1189(c)(3).
     Additionally, the Secretary’s failure to act insulates her
decision from our review under the AEDPA. As noted above,
a FTO may, within thirty days, seek review of the Secretary’s
denial of its petition for revocation in this Court. See id.
§ 1189(c)(1) (“Not later than 30 days after publication in the
Federal Register of a designation, an amended designation, or
a determination in response to a petition for revocation, the
designated organization may seek judicial review in the
District of Columbia Circuit.”). By failing to make a final
decision on PMOI’s petition, the Secretary is able to maintain
PMOI’s designation while precluding PMOI from seeking
judicial review. That is, because of the Secretary’s inaction,
PMOI is stuck in administrative limbo; it enjoys neither a
favorable ruling on its petition nor the opportunity to

4
     While the Act imposes a 180-day deadline to act, 8 U.S.C.
§ 1189(a)(4)(B)(iv)(I), that deadline is not directly applicable to this
mandamus proceeding to enforce our own order of remand.
                                11
challenge an unfavorable one.
     Decisive to us, however, is the fact that the Secretary has
failed to heed our remand. In In re Core Communications,
Inc., this Court highlighted the difference between an agency
that simply fails to “respond[] to [a] request[] by [a] private
part[y] to take administrative action” and one that fails to
“respond to our own remand.” 531 F.3d at 856. In that case,
we invalidated the Federal Communication Commission’s
(FCC) inter-carrier compensation rules without vacating them
because we “believ[ed] that there was a ‘non-trivial
likelihood’ that the Commission would be able to state a valid
legal basis for its rules” on remand. Id. at 861 (citation
omitted). Six years later the rules remained in place and the
FCC had yet to articulate a “valid legal basis.” Id. In response
to the petitioners’ mandamus petition, we noted that, while
the TRAC factors were “not unimportant,” id. at 855, our
overriding concern was that the agency’s delay “effectively
nullified our determination that [its] interim rules are invalid”
and “insulated” the FCC’s rules from “further review” by
making it impossible for the petitioners to “mount a challenge
to the rules.” Id. at 856. We thus issued the writ vacating the
rule, effective four months from the date of the opinion’s
issuance “unless the court is notified that the [FCC] has
complied with our direction before that date.” Id. at 861.
    Here too, the Secretary has not merely failed to meet the
AEDPA’s deadline or respond to the requests of the petitioner
or a third party. She is failing to meet our remand mandate.
And, here too, the delay has the effect of nullifying our
decision while at the same time preventing PMOI from
seeking judicial review. Although our remand opinion did not
specify a deadline, neither did the remand order in Core
Communications. We have been given no sufficient reason
why the Secretary, in the last 600 days, has not been able to
make a decision which the Congress gave her only 180 days
                                 12
to make. If the Secretary wishes to maintain PMOI’s FTO
status, she can do so by simply denying PMOI’s petition.
     What remains is the content of the writ to issue. PMOI
asks us to “issue an order directing the Secretary to revoke
PMOI’s FTO designation” or in the alternative “requiring the
Secretary to decide its revocation petition within [thirty] days
and specifying that, if she does not, the designation shall be
revoked.” Mandamus Pet. 4. In light of the national security
and foreign policy concerns underlying the designation, we
decline, at this time, to revoke the FTO’s designation. Instead,
we order the Secretary to either deny or grant PMOI’s petition
not later than four months from the date this opinion issues.5
Once she makes her decision, it is, of course, entitled to great
deference. See Islamic Am. Relief Agency v. Gonzales, 477
F.3d 728, 734 (D.C. Cir. 2007) (“[O]ur review—in [this] area
at the intersection of national security, foreign policy, and
administrative       law—is        extremely      deferential.”);
Humanitarian Law Project v. Reno, 205 F.3d 1130, 1137 (9th
Cir. 2000) (where a “regulation involves the conduct of
foreign affairs, we owe the executive branch even more
latitude than in the domestic context”) (cited by Gonzales,
477 F.3d at 734). If she fails to take action within that period,
the petition for a writ of mandamus setting aside the FTO
designation will be granted.
                                                        So ordered.

5
     Although PMOI urges us to impose a thirty-day deadline, it is
clear that obtaining a deadline is its foremost concern. Oral Arg. Tr.
at 51. We arrive at the four-month deadline in part because four
months should allow enough time for the completion of PMOI’s
move from Camp Ashraf, the monitoring of which the Secretary
claims will be exceptionally useful for her determination, id. at 20-
21, as well as time to complete the process of analysis, judgment
and explication.